EXHIBIT 3.1 AMENDED AND RESTATED BYLAWS OF Golden Oasis New Energy Group, Inc. (A Nevada corporation) The Bylaws of Golden Oasis New Energy Group, Inc. are amended and restated in their entirety as follows: ARTICLE I STOCKHOLDERS 1. CERTIFICATES REPRESENTING STOCK.Every holder of stock in the corporation shall be entitled to have a certificate signed by, or in the name of, the corporation by the Chairman or Vice-Chairman of the Board of Directors, if any, or by the President or a Vice-President and by the Treasurer or an Assistant Treasure or the Secretary or an Assistant Secretary of the corporation or by agents designated by the Board of Directors, certifying the number of shares owned by him in the corporation and setting forth any additional statements that may be required by the General Corporation and setting forth any additional statements that may be required by the general Corporation Law of the State of Nevada ( General Corporation Law ). If any such certificate is countersigned or otherwise authenticated by a transfer agent or transfer clerk, and by a registrar, a facsimile of the signature of the officers, the transfer agent or the transfer clerk or the registrar of the corporation may be printed or lithographed upon the certificate in lieu of the actual signatures. If any officer or officers who shall have signed, or whose facsimile signature or signatures shall have been used on any certificate or certificates shall cease to be such officer or officers of the corporation before such certificate or certificates shall have been delivered by the corporation, the certificate or certificates may nevertheless be adopted by the corporation and be issued and delivered as though the person or persons who signed such certificate or certificates, or whose facsimile signature or signatures shall have been used thereon, had not ceased to be such officer or officers of the corporation. Whenever the corporation shall be authorized to issue more than one class of stock or more than one series of any class of stock, the certificates representing stock of any such class or series shall set for the thereon the statements prescribed by the General Corporation Law.Any restrictions on the transfer or registration of transfer of any shares of stock of any class or series shall be noted conspicuously on the certificate representing such shares. The corporation may issue a new certificate of stock in place of any certificate theretofore issued by it, alleged to have been lost, stolen, or destroyed, and the Board of Directors may require the owner of any lost, stolen, or destroyed certificate, or his legal representative, to give the corporation a bond sufficient to indemnify the corporation against any claim that any be made against it on account of the alleged loss, theft, or destruction of any such certificate or the issuance of any such new certificate. 1 2.FRACTIONAL SHARE INTERESTS.The corporation is not obliged to but may execute and deliver a certificate for or including a fraction of a share. In lieu of executing and delivering a certificate for a fraction of a share, the corporation may proceed in the manner prescribed by the provisions of Section 78.205 of the General Corporation Law. 3.STOCK TRANSFERS.Upon compliance with provisions restrictionthe transfer or registration of transfer of shares of stock, if any transfers or registration of transfers of shares of stock of the corporation shall be made only on the stock ledger of the corporation by the registered holder thereof, or by his attorney thereunto authorized by power of attorney duly executed and filed with the Secretary of the corporation or with a transfer agent or a registrar, if any, and on surrender of the certificate or certificates for such shares of stock properly endorsed and the payment of all taxes, if any, due thereon. 4.RECORD DATE FOR STOCKHOLDERS.For the purpose of determining the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or to express consent to corporate action in writing without a meeting, or entitled to receive payment of any dividend or other distribution or the allotment of any rights, or entitled to exercise any rights in respect of any change, conversion, or exchange of stock or for the purpose of any other lawful action, the directors may fix, in advance, a record date, which shall not be more than sixty days nor less than ten days before the date of such meeting, nor more than sixty days prior to any other action. If a record date is not fixed, the record date is at the close of business on the day before the day on which notice is given or, if notice is waived, at the close of business on the day before the meeting is held. A determination of stock holders of record entitled to notice of or to vote at any meeting of stockholders applies to an adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting. The directors must fix a new record date if the meeting is adjourned to a date more than sixty days later than the date set for the original meeting. 5.MEANING OF CERTAIN TERMS.As used in these Bylaws inrespect of the right to notice of a meeting of stockholders or a waiver thereof or to participate or vote thereat or to consent or dissent in writing in lieu of a meeting, as the case may be, the term “share” or “shares” or “share of stock” or “shares of stock” or “shareholder” or “shareholders” refers to an outstanding share or shares of stock and to a holder or holders of record of outstanding shares of stock when the corporation is authorized to issue only one class of stock, and said reference is also intended to include any outstanding share or shares of stock and any holder or holders of record of outstanding shares of stock of any class upon which or upon whom the Articles of Incorporation confers such rights where there are two or more classes or series of shares of stock or upon which or upon whom the General Corporation Law confers such rights notwithstanding that the articles of incorporation may provide for more than one class or series of shares of stock, one or more of which are limited or denied such rights there under; provided, however, that no such right shall vest in the event of an increase or a decrease in the authorized number of shares of stock of any class or series which is otherwise denied voting rights under the provisions of the Articles of Incorporation. 6.STOCKHOLDER MEETINGS. -TIME.The annual meeting shall be held on the date and at the timefixed, from time to time, by the directors, provided, that the first annual meeting shall be held on a date within thirteen months after the organization of the corporation, and each successive annual meeting shall be held on a date within thirteen months after the date of the preceding annual meeting. A special meeting shall be held on the date and at the time fixed by the directors. 2 -PLACE.Annual meetings and special meetings shall be held at suchplace, within or without the State of Nevada, as the directors may, from time to time, fix. -CALL.Annual meetings and special meetings may be called by thedirectors or by any officer instructed by the directors to call the meeting. -NOTICE OR WAIVER OF NOTICE.Notice of all meetings shall bein writing and signed by the President or a Vice President or the Secretary, or an Assistant Secretary, or by such other person or persons as the directors must designate. The notice must state the purpose or purposes for which the meeting is called and the time when, and the place, where it is to be held. A copy of the notice must be either delivered personally or mailed postage prepaid to each stockholder not less than ten nor more than sixty days before the meeting. If mailed, it must be directed to the stockholder at his address as it appears upon the records of the corporation. Any stockholder may waive notice of any meeting by a writing signed by him, or his duly authorized attorney, either before or after the meeting; and if notice of any kind is required to be given under the provisions of the General Corporation Law, a waiver thereof in writing and duly signed whether before or after the time stated therein, shall be deemed equivalent thereto. -CONDUCT OF MEETING.Meetings of the stockholders shall be presided over by one of the following officers in the order of seniority and if present and acting – the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, the President, a Vice-President, or, if none of the foregoing is in office and present and acting, by a chairman to be chosen by the stockholders. The Secretary of the corporation, or in his absence, an Assistant Secretary, shall act as secretary of every meeting, but if neither the secretary nor an Assistant Secretary is present the Chairman of the meeting shall appoint a secretary of the meeting. -PROXY REPRESENTATION.At any meeting of stockholders,any stockholder may designate another persons to act for him by proxy in any manner described in, or otherwise authorized by, the provisions of Section 78.355 of the General Corporation Law. -INSPECTORS.The directors, in advance of any meeting, may, but need not, appoint one or more inspectors of election to act at the meeting or any adjournment thereof. If an inspector or inspectors are not appointed, the person presiding at the meeting may, but need not, appoint one or more inspector. In case any person who may be appointed as an inspector fails to appear or act, the vacancy may be filled by appointment made by the directors in advance of the meeting or at the meeting by the person presiding thereat. Each inspector, if any, before entering upon the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of his ability. The inspectors, if any, shall determine the number of shares of stock outstanding and the voting power of each, the shares of stock represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all stockholders. On request of the person presiding at the meeting, the inspector or inspectors, if any, shall make a report in writing of any challenge, question or matter determined by him or them and execute a certificate of any fact found by him or them. 3 -QUORUM.A majority of the voting power, which includes the votingpower that is present in person or by proxy, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum at a meeting of stockholders for the transaction of business unless the action to be taken at the meeting shall require a greater proportion.The stockholders present may adjourn the meeting despite the absence of a quorum. -VOTING.Each share of stock shall entitle the holder thereof to onevote. In the election of directors, a plurality of the votes cast shall elect. Any other action is approved if the number of votes cast in favor of the action exceeds the number of votes cast in opposition to the action, except where the General Corporation Law, the Articles of Incorporation, or these Bylaws prescribe a different percentage votes and/or a different exercise of voting power. In the election of directors, voting need not be by ballot; and, except as otherwise may be provided by the General Corporation Law, voting by ballot shall not be required for any other action.Stockholders may participate in a meeting of stockholders by means of a conference telephone or similar method of communication by which all persons participating in the meeting can hear each other. 7.STOCKHOLDER ACTION WITHOUT MEETINGS.Except as may otherwise be provided by the General Corporation Law, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power; provided that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consents is required. In no instance where action is authorized by written consent need a meeting of stockholders be called or noticed. ARTICLE II DIRECTORS 1.FUNCTIONS AND DEFINITION.The business and affairs of the corporation shall be managed by the Board of Directors of corporation. The Board of Director shall have authority to fix the compensation of members thereof for services in any capacity.The use of the phrase “Whole Board” herein refers to the total number of director which the corporation would have if there were no vacancies. 2.QUALIFICATION AND NUMBER.Each director must be at least 18 years of age. A director need no be a stockholder or a resident of the state of Nevada. The initial Board of Directors shall consist oftwo persons. Thereafter the number of directors constituting the whole board shall be at least one.Subject to the foregoing limitation and except for the first Board of Directors, Such number may be fixed from time to time by action of stockholders or of the directors, or, if the number is not fixed, the number shall be four . The number of directors may be increased or decreased by action of stockholders or of the directors. 3.ELECTION AND TERM.Directors may be elected in the manner prescribed by the provisions of section 78.320 through 78.335 of the General Corporation Law of Nevada. The first Board of Directors shall hold office until the first election of directors by stockholders and until their successors are elected and qualified or until their earlier resignation or removal. Any director may resign at any time upon written notice to the corporation.Thereafter, directors who are elected at an election of directors by stockholders, and directors who are elected in the interim to fill vacancies and newly created directorships, shall hold office until the next election of directors by stockholders and until their successors are elected and qualified or until their earlier resignation or removal, in the interim between elections of directors by stockholders, newly created directorships and any vacancies in the Board of Directors, including anu vacancies resulting from removal of directors for cause or without cause by the stockholders and not filled by said stockholders, may be filled by the vote of a majority of the remaining directors then in office, although less than a quorum, or by the sole remaining director. 4 4.MEETINGS. -TIME.Meeting shall be held at such time as the Board shall fix, except that the first meeting of a newly elected Board shall be held as soon after its election as the directors may conveniently assemble. -PLACE.Meeting shall be held at such place within or without theState of Nevada as shall be fixed by the Board. -CALL.No call should be required for regular meetings for which thetime and place have been fixed.Special meetings may be called by or at the direction of the Chairman of the Board, if any, the Vice-Chairman of the Board, if any, of the President, or of a majority of the directors in office. -NOTICE OR ACTUAL OR CONSTRUCTIVE WAIVER.No noticeshall be required for regular meeting for which the time and place have been fixed. Written, oral, or any other mode of notice of the time and place shall be given for special meetings in sufficient time for the convenient assembly of the directors thereat.Notice if any need not be given to a director or to any member of a committee of directors who submits a written waiver of notice signed by him before or after the time stated therein. -QUORUM AND ACTION.A majority of the directors then in office,at a meeting duly assembled, shall constitute a quorum.A majority of the directors present, whether or not a quorum is present, may adjourn a meeting to another time and place. Except as the Article of Incorporation or these Bylaws may otherwise provided by the General Corporation Law, the act of the directors holding a majority of the voting power of the directors, present at a meeting at which a quorum is present, is the act of the Board.The quorum and voting provisions herein stated shall not be construed as conflicting with any provisions of the General Corporation Law and these Bylaw which govern a meeting of directors held to fill vacancies and newly created directorships in the Board or action of disinterested directors. Member of the Board or of any committee which may be designated by the Board may participate in a meeting of the Board or of any such committee, as the case may be, by means of a telephone conference or similar method of communication by which all persons participating in the meeting hear each other.Participation in a meeting by said means constitutes presence in person at the meeting. -CHAIRMAN OF THE MEETING.The chairman of the Board, if anyand if present and acting, shall preside at all meetings.Otherwise, the Vice-Chairman of the Board, if any and if present and acting, or the president, if present and acting, or any director chosen by the Board, shall preside. 5 5.REMOVAL OF DIRECTORS.Any or all of the directors may beremoved for cause or without cause in accordance with the provisions of the General Corporation Law. 6. COMMITTEES.Whenever its number consists of two or more, the Board of the Director may designate one or more committees which have such powers and duties as the Board shall determine. Any such committee, to the extent provided in the resolution or resolutions of the Board, shall have and may exercise the powers and authority of the Board of Directors in the management of the business and affairs of the corporation and may authorize the seal or stamp of the corporation to be affixed to all papers on which the corporation desires to place a seal or stamp. Each committee must include at least one director.The Board of Director may appoint natural persons who are not directors to serve on committees. 7.WRITTEN ACTION. Any action required or permitted to be taken at a Meeting of the Board of Director or of any committee may be taken without a meeting if, before or after the action, a written consent thereto is signed by all the members of the Board or of the committee, as the case may be. 6 ARTICLE III OFFICERS 1.The corporation must have a President, a Secretary, and a Treasurer, and, if deemed necessary, expedient, or desirable by the Board if Directors, a Chairman of Board, a Vice-Chairman of the Board, and Executive Vice-President, one or more other Vice-Presidents, one or more Assistant Secretaries, one or more Assistant Treasurers, and such others offices and agents with such title as the resolution choosing the m shall designate,Each if any suchofficers must be natural persons and must be chosen by Board of Directors or chosen in the manner determined by the Board of Directors. 2.QUALIFICATIONS.Except as may otherwise be provided in the resolutions choosing him , on officers other than the Chairman of the Board, if any, and the Vice-Chairman of the Board, if any, need to be a director. Any person may hold two or more officers, as the directors may determine. 3.TERM OF OFFICE.Under otherwise provided inresolutionchoosing him, each officer shall be chosen for a term which shall continue until the meeting of the Board of Directors following the next annual meeting of stockholders and until his successor shall have been chosen or until his resignation or removal before the expirations of his term. Any officer may be removed, with or without cause, by the Board of Directors or in the manner determined by the Board. Any vacancy in any office may be filled by the Board of Directors or in the manner determined by the Board. 4.DUTIES AND AUTHORITY.All officers of the corporation shall have such authority and perform such duties in the management and operation of the corporation as shall be prescribed in the resolution designating and choosing such officers and prescribing their authority and duties, and shall have such additional authority and duties as are incident to their officer except to the extent that such resolutions or instructions may be inconsistent therewith. 7 ARTICLE IV REGISTERED OFFICE The location of the initial registered office of the corporation in the State of Nevada is the address of the initial resident agent of the corporation, as set forth in the original Articles of Incorporation. The corporation shall maintain at said registered office a copy, certified by the Secretary of State if the State of Nevada of its Articles of Incorporation, and all amendments thereto, and a copy, certified by the Secretary of the corporation, of these Bylaws, and all amendments thereto.The corporation shall also keep at said registered office stock ledger or a duplicate stock ledger, revised annually, containing the names, alphabetically arranged, of all person who are stockholders of the corporation, showing their place of resident, if known, and the number if shares held by them respectively or a statement setting out the name of custodian of the stock ledger or duplicate stock ledger, and the present and complete post office address, including street and number, if any, where such stock ledger or duplicate stock ledger is kept. ARTICLES V CORAPTION SEAL OR STAMP The corporation seal or stamp shall be in such form as the Board of Directors may be prescribe. ARTICLE VI FISCAL YEAR The fiscal year of the corporation shall be fixed, and shall be subject to change, by the board of Directors. ARTICLES VII CONTROL OVER BYLAWS The power to amend, alter, and repeal these Bylaws and to make new Bylaws shall be vested in the Board of Directors subject to the Bylaws, if any adopted by stockholders. I HEREBY CERTIFY that the foregoing is a full, true, and correct copy of the Amended and Restated Bylaws of Golden Oasis New Energy Group, Inc. a Nevada corporation, as in effect on the date hereof. 8 WITNESS my hand and the seal or stamp of the corporation. Golden Oasis New Energy Group, Inc. Date: August 9, 2011 By: /s/ Keming Li (SEAL) 9
